Citation Nr: 9928441	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-08 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for residuals of an eye 
injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for gastroesophageal 
reflux disease.

6.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for anal 
fissure due to VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.  The VA Regional Office (RO) denied benefits sought in 
January 1998, and the veteran appealed.  The veteran had 
elected to have a videoconference hearing before the 
undersigned member of the Board of Veterans' Appeals (Board), 
and that hearing was to have taken place in June 1999.  There 
were technical problems with the videoconferencing equipment, 
however, so the hearing could not be conducted.  The veteran 
has since decided to forego a hearing.  


REMAND

Decisions by the Board are by law required to be based upon 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. § 7104 (West 1991).  

The veteran indicated in a June 1999 letter that in addition 
to the claims folder which is currently before the Board and 
which is designated for him by his social security number, 
there are records in another claims folder at the records 
center in St. Louis, and that the second claims folder is 
identified by a "C-number" which was assigned to him, and 
which he furnished in his letter.  

The Board has made some inquiries, and it appears that there 
may indeed be two claims folders pertaining to this veteran.  
One claims folder was evidently started by the RO at the time 
of the veteran's present claim for VA benefits in April 1997.  
This folder, which is identified by the veteran's social 
security number, is being returned to the RO with the remand.  
The second folder, which was evidently started much earlier, 
is identified by a C number and is probably located in 
St. Louis, Missouri.

Accordingly, the RO should determine whether another claims 
folder exists, and if so, it should obtain it and consolidate 
it with the one currently being used.  If a second claims 
folder is found, its contents should be considered by the RO.

The Board observes in passing that the veteran filed his 
claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 in July 1997.  He has indicated that his 
claim is based on VA treatment in and after December 1996.  
Thus, it is unlikely that the earlier claims folder, if 
indeed one can be located, contains information pertaining to 
that claim.  Nonetheless, in the interest of economy, the 
entire case will be returned for the actions directed below.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO shall take and document 
action to determine whether a second 
claims folder exists for the veteran, 
designated by the "C-number" indicated 
in the veteran's June 1999 letter.  If 
necessary, the veteran and/or his 
representative should be contacted in 
order to obtain additional information.  
If the RO determines that there is 
another claims folder, it shall obtain 
such claims folder and consolidate it 
with the claims folder which is 
designated by the veteran's social 
security number.  If the RO determines 
or is advised that there is no such 
other claims folder, documentation to 
this effect shall be placed in the 
veteran's claims folder.

2.  If another claims folder is found, 
the claims should again be considered in 
light of any pertinent records contained 
in the veteran's second claims folder.  

3.  If the veteran's claims are not 
granted to his satisfaction, then he and 
his representative should be issued a 
supplemental statement of the case and 
be given an opportunity to respond, and 
the case should then be returned to the 
Board for further appellate 
consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
with those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board is required as a matter of law to 
ensure compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The Board wishes to thank the veteran for bringing the matter 
detailed above to its attention.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


